DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Re claim 1, Sugimoto et al (US 2021/0151902) disclose an electronic device comprising: one or more zeroth-order resonant antennas (20 ) each including: a ground plate (5) configured to provide a ground potential (Fig 5); an opposing conductor (21) arranged at a predetermined distance from the ground plate in a plate thickness direction of the ground plate (Fig 6); a power supply line (22) electrically connected to the opposing conductor; and a short-circuit portion (23) electrically connecting the opposing conductor and the ground plate (Fig 6); and a metal body (7) configured to limit a propagation direction of a radio wave transmitted from or received by the one or more zeroth-order resonant antennas (Fig 5), but does not disclose an opening, wherein the power supply line extends from an edge of the opposing conductor toward the opening in a plane orthogonal to the plate thickness direction.
	The limitation “wherein the power supply controller is configured to supply power to a part of the power supply lines including the power supply line having an extension direction closest to a direction from the opposing conductor toward the opening or the two power supply lines sandwiching the direction toward the opening in the plane” of claim 7 in combination with other limitations present is neither taught nor disclosed in the prior art of record.     
					
Communication



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847